--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6
 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 10th day of December, 2014, by and between the person or entity listed as
seller on the signature page hereto (the “Seller”) and each person or entity
listed as a purchaser on the signature page hereto (each, a “Purchaser”).


W I T N E S S E T H:
 
WHEREAS, the Seller is the record or beneficial owner of the shares of Series D
Convertible Preferred Stock, par value $0.0001 per share (the “Preferred
Stock”), of DRONE AVIATION HOLDING CORP., a Nevada corporation (the “Company”);
 
WHEREAS, the Seller desires to sell to Purchaser, and Purchaser desires to
purchase from the Seller, the number of shares of Preferred Stock as listed on
the signature page next to Purchaser’s name (collectively, the “Shares”), on and
subject to the terms of this Agreement; and
 
WHEREAS, the Shares are subject to certain restrictions on resale by the Seller
pursuant to a lockup agreement by and between the Company and the Seller dated
June 3, 2014 (the “Lockup Agreement”).
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.           Sale of the Shares.  Subject to the terms and conditions of this
Agreement and waiver by the Company of the lockup restrictions on the Shares,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Seller shall sell the Shares to the Purchaser,
and the Purchaser shall purchase the Shares from the Seller, for a purchase
price of $0.069 per share (the “Purchase Price”).


2.           Closing.
 
(a) The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to be held on or prior to December 10, 2014 at the office of the
Escrow Agent (as defined below), as shall be determined by the Purchaser on
notice to the Seller.
 
(b) At the Closing:
 
(i) The Seller shall deliver to Equity Stock Transfer LLC, as escrow agent (the
“Escrow Agent”), pursuant to the terms of the escrow agreement, attached hereto
as Exhibit A, (the “Escrow Agreement”), a certificate (or certificates) or DRS
statement representing the Shares, along with fully executed stock powers that
are medallion guaranteed and duly endorsed in form for transfer to the
Purchaser.
 
(ii) The Purchaser shall receive a fully executed waiver to the Lockup
Agreement, substantially in the form attached hereto as Exhibit B, duly executed
by the Company.
 
(iii) The Purchaser shall pay to the Seller the aggregate Purchase Price for the
Shares by wire transfer of immediately available funds to the Escrow Agent
pursuant to the terms of the Escrow Agreement.
 
(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
 
(d) All representations, covenants and warranties of the Purchaser and Seller
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Purchaser.  Purchaser hereby
makes the following representations and warranties to the Seller:
 
(a)           Purchaser has the requisite power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
appropriate, and to consummate the transactions contemplated hereby and
otherwise to carry out its obligations hereunder. This Agreement constitutes a
valid and legally binding obligation of the Purchaser, except as may be limited
by bankruptcy, reorganization, insolvency, moratorium and similar laws of
general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).  No consent, approval or agreement
of any individual or entity is required to be obtained by the Purchaser in
connection with the execution and performance by the Purchaser of this Agreement
or the execution and performance by the Purchaser of any agreements, instruments
or other obligations entered into in connection with this Agreement.
 
(b)           Purchaser represents and warrants that no person is entitled to
receive a finder’s fee from Purchaser in connection with this Agreement as a
result of any action taken by the Purchaser pursuant to this Agreement, and
agrees to indemnify and hold harmless the Seller, and its employees, and
affiliates, in the event of a breach of this representation and warranty.  This
representation and warranty shall survive the Closing.
 
4.           Representations and Warranties of the Seller. Except as set forth
in the Disclosure Schedule attached hereto (the “Disclosure Schedule”), which
shall qualify any representation or warranty set forth herein, the Seller hereby
makes the following representations and warranties to the Purchaser:
 
(a)           Seller owns the Shares free and clear of any and all liens,
claims, encumbrances, preemptive rights, and rights of first refusal.
 
(b)           Seller has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out Seller’s obligations hereunder.  No consent, approval or agreement
of any individual or entity is required to be obtained by the Seller in
connection with the execution and performance by the Seller of this Agreement or
the execution and performance by the Seller of any agreements, instruments or
other obligations entered into in connection with this Agreement, other than
consents or approvals that have been obtained prior to Closing.
 
(c) Except as set forth on the Disclosure Schedule, there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
Seller’s knowledge, threatened against the Seller or any of Seller’s properties.
Except as set forth on the Disclosure Schedule, there is no judgment, decree or
order against the Seller that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.
 
(d) No bankruptcy, receivership or debtor relief proceedings are pending or, to
the Seller’s knowledge, threatened against the Seller.
 
(e) The Seller is aware of the Company’s business affairs and financial
condition and has reached an informed and knowledgeable decision to sell the
Shares.
 
(f) Seller expressly warrants and represents that (i) no Purchaser has made, and
Seller disclaims the existence of or its reliance on, any representation by any
Purchaser concerning the Company or the Shares; (ii) to its knowledge, Seller
has no claims against any Purchaser with respect to the foregoing and if any
such claim may exist, Seller, recognizing its disclaimer of reliance and the
Purchaser’s reliance on such disclaimer as a condition to entering into this
transaction, covenants and agrees not to assert it against any Purchaser or any
of Purchaser’s partners, representatives, agents or affiliates; and (iii) Seller
waives and releases any claim that it might have against any Purchaser or any of
Purchaser’s partners, representatives, agents and affiliates whether under
applicable securities law or otherwise, based on any Purchaser’s knowledge,
possession or nondisclosure to Seller of any material, non-public information
concerning the Company and its direct and indirect subsidiaries.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.           Termination by Mutual Agreement.  This Agreement may be terminated
at any time by mutual consent of the parties hereto, provided that such consent
to terminate is in writing and is signed by all of the parties hereto.
 
7.           Miscellaneous.
 
(a) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
(b) Severability.  If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.
 
(c) Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
7(c).  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.
 
(d) Applicable Law, Venue and Jury Trial Waiver.  This Agreement, the
construction, interpretation, and enforcement hereof, and the rights of the
parties hereto with respect to all matters arising hereunder or related hereto
shall be determined under, governed by, and construed in accordance with the
laws of the State of New York without regard to the choice of law principles
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York located in The
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(e) Reserved.
 
(f) Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(g) Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.
 
(h) Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
(i) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(j) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.
 
(k) Headings.  The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.
 
(l) Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the
Agreement.  Each party recognizes and acknowledges that counsel to the Company
has represented other shareholders of the Company and may, in the future,
represent others in connection with various legal matters and each party waives
any conflicts of interest and other allegations that it has not been represented
by its own counsel.
 
[SIGNATURE PAGE FOLLOWS]


 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
SELLER:    WORLD SURVEILLANCE GROUP INC.

 
By: /s/ Glenn D.
Estrella                                                                 
Name: Glenn D. Estrella
Title: President


Number of Aggregate Shares being sold: 200,000
Address for personal or courier delivery:
State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815


Address for U.S. mail delivery:
Mail Code: SWC
Kennedy Space Center, FL 32899
 

 


PURCHASER:




Name:


By:
Title:
Number of Shares being bought:
Aggregate Purchase Price:
Address:
 


 
- 5 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------